Citation Nr: 0110964	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a right eye disability.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The appellant had initial active duty for training with the 
Army Reserve from July 1991 to November 1991, and he 
continued as a member of the Army Reserve until November 
1993.  He was in the Army National Guard from November 1993 
to September 1995.  He was again a member of the Army Reserve 
beginning in September 1995 (records from the Army Reserve 
indicate he reenlisted in September 1995 for a four year 
term, and the most recent verification of service was made by 
his Reserve unit in August 1998).  The appellant had various 
periods of active duty for training and inactive duty 
training.  He also was a member of the Army Reserve Officers' 
Training Corps (ROTC) from May 1993 to April 1995.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO decision which denied the appellant's 
claim for service connection for a right eye disability.  

It is noted that the appellant failed to appear for a hearing 
at the RO before a member of the Board scheduled in March 
2001.  


REMAND

A review of the claims file indicates that additional 
development is warranted in this case, particularly in light 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The file shows that on May 31, 1994 the appellant sustained 
rhegmatagenous retinal detachment of the right eye as the 
result of trauma (a soccer ball hit him in the eye).  He 
underwent two surgeries to repair the damage in his eye.  
Private medical records and a VA examination report indicate 
permanent visual defects in the appellant's right eye as a 
result of the injury.  A professor of military science of the 
Northeastern University Army ROTC confirmed that the 
appellant injured his right eye on May 31, 1994 during an 
ROTC function.  

The central issue in this case is whether or not the right 
eye injury was incurred during a period of active duty for 
training or inactive duty training.  

Active duty for training includes duty performed by a member 
of a Senior Reserve Officers' Training Corps program when 
ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C., and 
effective on or after October 1, 1988, such duty must be 
prerequisite to the member being commissioned and must be for 
a period of at least four continuous weeks.  38 U.S.C.A. § 
101(22)(D); 38 C.F.R. § 3.6(c)(4).  

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the Reserves or the National 
Guard.  38 C.F.R. § 3.6(d).  Inactive duty training also 
consists of training (other than active duty for training) by 
a member of, or applicant for membership (as defined in 5 
U.S.C. § 8140(g)) in, the Senior Reserve Officers' Training 
Corps prescribed under chapter 103 of title 10 U.S.C.  38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d)(3).  Inactive duty 
training does not include attendance at an educational 
institution in an inactive status.  38 C.F.R. § 
3.6(d)(4)(ii).  

In an August 1998 letter, the RO notified the appellant of 
its decision to deny his claim for service connection for a 
right eye disability (under 38 C.F.R. § 3.6).  Later that 
month, the appellant expressed his disagreement with the RO's 
decision, arguing that his right eye injury occurred during a 
make-up drill as part of his monthly Reserve training.  He 
stated he participated in a simultaneous membership program 
and had the option of attending either "Army-sponsored 
sports or recreational or training activities" or the 
regular monthly drills.  In an April 1999 statement, he 
maintained his eye injury took place while he was performing 
Reserve duty training, or inactive duty training.  

In letters dated in September 1999 and October 1999, the 
professor of military science of the Northeastern University 
Army ROTC confirmed the appellant's membership in Army ROTC 
but did not indicate whether the appellant attended the May 
31, 1994 ROTC function as part of his regular monthly drill 
with the National Guard, as claimed by the appellant.  In 
June 1998, the RO requested the Army National Guard and Army 
Reserve to furnish copies of all service medical records and 
verify the beginning and ending dates of all periods of 
active/inactive duty for training (requesting that each 
period of duty be marked as either active duty for training 
or inactive duty training).  At the time of the right eye 
injury, the appellant was a member of the Army National 
Guard.  In response to the RO request for information, the 
Army National Guard sent some records but did not furnish the 
dates of the appellant's periods of active/inactive duty for 
training.  Therefore, the RO should again request these 
pertinent records from the Army National Guard, and in 
particular the RO should inquire whether or not the appellant 
was performing active duty for training or inactive duty 
training when he was participating in an ROTC function on May 
31, 1994.  

The appellant also claims in an April 1999 statement that 
about six weeks after his right eye injury in May 1994 an 
individual from the department of military science at 
Northeastern University presented him with a form to complete 
"in order to take care of the hospital bills."  In a 
September 1999 letter, the professor of military science of 
the Northeastern University Army ROTC stated that in regard 
to his right eye injury the appellant submitted a workers' 
compensation claim, which was approved, and that after April 
1995 (when he was disenrolled from Army ROTC due to medical 
disqualification) all his future claims were between workers' 
compensation and the appellant.  Of record is a copy of a 
claim with the U.S. Department of Labor for workers' 
compensation under the Federal Employees' Compensation Act 
(FECA), which the appellant signed and dated in July 1994.  
It is noted that benefits are not payable by the Office of 
Workers' Compensation Programs (i.e., claims filed under 
FECA) for disability or death incurred on or after January 1, 
1957, based on military service.  38 C.F.R. § 3.708(a).  The 
RO should obtain all records and awards pertinent to the 
appellant's claim for workers' compensation.  

In an April 1999 statement, the appellant indicated that he 
was sent by the professor of military science of the 
Northeastern University Army ROTC to Newport Naval Hospital 
in Rhode Island to see the "Commander of the U.S. Navy" in 
Rhode Island, apparently in regard to his right eye injury.  
The appellant stated he had documents to show he was thus 
sent.  The RO should request the appellant furnish these 
documents.  The appellant also stated he had submitted DA 
Form 1380 to his unit in the National Guard, apparently in 
relation to his right eye injury.  The RO should request this 
document, and any other relevant document, from the 
appellant's unit in the National Guard at the time of his May 
1994 right eye injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request copies of any documents 
showing he was sent by the professor of 
military science of the Northeastern 
University Army ROTC to Newport Naval 
Hospital in Rhode Island to see the 
"Commander of the U.S. Navy" in Rhode 
Island, in regard to his May 1994 right 
eye injury (as claimed by the appellant in 
an April 1999 statement).  The RO should 
also request the appellant furnish a 
detailed explanation of the reason he was 
sent to the see the Naval officer.  

2.  The RO should contact the appellant's 
former Army National Guard unit (or other 
indicated office, such as the Army 
National Guard State Adjutant General's 
Office) and obtain records reflecting the 
dates of the appellant's periods of active 
duty for training and inactive duty 
training at and near the time of the May 
31, 1994 right eye injury.  The RO should 
inquire whether or not the appellant was 
performing active duty for training or 
inactive duty training when he was 
participating in an ROTC function on May 
31, 1994.  The RO should also request all 
records pertinent to the appellant's right 
eye injury, to include a DA Form 1380 
submitted by the appellant (as claimed by 
him in an April 1999 statement).  

3.  The RO should contact the U.S. 
Department of Labor, Office of Workers' 
Compensation Programs, and request copies 
of all records, including any awards, 
pertinent to the appellant's claim for 
workers' compensation under the Federal 
Employees' Compensation Act (FECA), 
beginning in July 1994, arising from a May 
1994 right eye injury.  

4.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the appellant's claim for service 
connection for a right eye disability.  

5.  Thereafter, the RO should review the 
claim for service connection for right eye 
disability.  If the claim remains denied, 
the appellant should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


